 

CxeD BU WAT BA BseuReht FIRUCSEHS Paget Gre Payella He

AO 440 (Rev. 06/12) Suramons ina Civil Action

UNITED STATES DISTRICT COURT

for the

Central District of California

innovative Sports Management Inc., d/b/a integrated Sports
Media

~Plaintiffisy

Vv.

Civil Action No. 2:19-cv-02070 - TJH (PLAx)

Edwin R. Inga. individually and d/b/a Tombo Loco Peruvian
Restaurant

. : . \ ,

Defendant(s}
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Eawin R. Inga

4103 Beverly Boulevard
Los Angeles, CA 90004

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) --- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Thomas P. Riley, Esquire

Law Offices of Thomas P. Riley, P.C.
4114 Fremont Avenue

South Pasadena, CA 91030

Tel: (628) 799-9797

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 3/21/2019 oun dinnandin\
Signature of Clerk or Deputy Clerk

 
 

Case 2:19-cv-02070-TJH-PLA Document9 Filed 04/22/19 Page 2of2 Page ID #:30

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. <:! 9-cv-02070-T JH-PLA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) Edwin R. Inga, individually and d/b/a Tombo Loco

 

was received by me on (date) 4/0/19 Peruvian Resturant

Date:

 

| personally served the summons on the individual at (place) 4103 Beverly Blvd., Los Angeles, CA 90004

 

on (date) 4/12/19 @1:20p.m. ;or

 

 

CI I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CI served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
O I returned the summons unexecuted because 5 or
O Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00

—
a“

I declare under penalty of perjury that this information is true.

46/9

 

Server's signature

Jeff Star, a California registered process server, #2837
Printed name and title

Star Services, Inc.
10573 W. Pico Blvd., Ste. 215
Los Angeles, CA 90064
(310) 475-3626

Server's address

 

 

Additional information regarding attempted service, etc:
Documents Served: Summons; Complaint; Civil Case Cover Sheet; Certificate of Interested Parties; Notice of
Assignment; and Notice to Parties of Court Directed ADR Program

By Serving: Edwin R. Inga (Latin male, 65 yrs., 5'9", 150 Ibs., bik./gry. hr.)
